DETAILED ACTION
This is responsive to the amendment filed 16 June 2021.
Claims 1, 3-8, 10-15, 17-21 and 26-27 are pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8, 10-15, 17-21 and 26-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose processing the encounter information to: associate at least a second portion of the encounter information with at least one unknown encounter participant by comparing the encounter information obtained via the one or more audio sensors and the one or more machine vision systems, generate at least a portion of an encounter transcript based, at least in part, upon the at least the first portion of the encounter information and the at least the second portion of the encounter information, and populate at least a portion of a medical record based upon, at least in part, the encounter transcript generated based upon the encounter information; identifying, via the one or more machine vision systems, one or more humanoid shapes associated with one or more of the at least one known encounter participant and the at least one unknown encounter participant of the patient encounter within a monitored space; monitoring, via the one or more machine vision .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657